Citation Nr: 1128719	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  04-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a left tibia fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service in the Army from February 1983 to February 1986 and in the Coast Guard from July 1987 to March 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court vacated the August 2009 Board decision and remanded the Veteran's claim for action consistent with the directives of the joint motion for remand (JMR).

The Veterans Law Judge (VLJ) who held the January 2008 Travel Board hearing and signed the August 2009 Board decision is no longer employed at the Board.  In February 2011, the Board issued a letter to the Veteran asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707.  The letter indicated that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed as stated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The JMR was premised on the fact that the Board had provided insufficient reasons and bases for its August 2009 decision.  Specifically, the JMR explained that insufficient discussion had been given to the perceived conflict of findings contained in a May 2004 VA examination report and a February 2009 VA examination report.  In this regard, it is noted that the same VA examiner conducted both examinations.
In May 2004, the examiner noted that the Veteran's left leg revealed 30 degrees of internal rotation of the distal part of the tibia, which required the Veteran to walk with his hip rolled out so as to keep his toes from scuffing his right foot.   Conversely, in February 2009, the examiner stated that the Veteran had less than 5 degrees of internal rotation (if any) of the tibia.  The examiner concluded that it was less likely than not that any lower back disability either began during or was otherwise caused by the Veteran's military service, to include his motorcycle accident in 1984.  

The JMR suggested that this seeming discrepancy between the two examination reports should be explained.  On remand, therefore, the Veteran's claims file should be returned to the examiner who performed the May 2004 and February 2009 VA examinations for an addendum to discuss the significance, if any, of these findings.  If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to address these questions.

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from June 12, 2004.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his low back disability that are not already of record.  The Board also observes that text from the February 2009 VA examination report is cut off on the right side of the examination report.  Therefore, a complete copy of the February 2009 VA examination report (with all of the text included) should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment since discharge from service for his low back disability that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from June 12, 2004.  If there are no VA medical records dated after June 12, 2004, this finding should be documented in the claims folder.  In addition, print out a complete copy of the February 2009 VA examination report (with all of the text included).  Ensure that the text is not cut off on the right side of the examination report and associate it with the Veteran's claims file.

3.  After the above development is completed, return the Veteran's claims file to the examiner who conducted the May 2004 and February 2009 VA examinations for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issue:

* Explain the relevance, if any, of the finding of 30 degrees of internal rotation in the May 2004 VA examination report (and the perception that the Veteran was forced to walk with his hip rolled out), as compared with the finding contained in the February 2009 VA examination report of 5 degrees (if any) of internal rotation (and no seeming impairment).

Thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's low back disability is related to his period(s) of active service, including but not limited to his in-service February 1984 motorcycle accident.  The examiner should consider the Veteran's reports of continuity of symptoms as noted in his February 1994 service treatment records and since discharge from service in reaching this conclusion.

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's low back disability was caused by, the result of, or due to his service-connected residuals of a left tibia fracture.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's low back disability was aggravated (i.e., permanently worsened) beyond its natural progression by his service-connected residuals of a left tibia fracture.  A complete rationale is required for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to address the questions posed immediately above.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  A complete rationale for any stated opinion is required.
4.  After the requested addendum and/or examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum and/or examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


